Citation Nr: 0519771	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-17 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to November 
1963.  

This matter arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Florida, which determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
for service connection for a low back disorder.  In July 
2003, the Board of Veterans Appeals (Board) found new and 
material evidence and reopened the claim for service 
connection for a low back disability.  The matter was then 
remanded to the RO for the purpose of obtaining additional 
information and evidence.  In June 2005, the matter was 
returned to the Board for final appellate consideration.

The Board notes that this appeal initially included the 
issues of entitlement to service connection for a right arm 
scar and whether new and material evidence had been submitted 
to reopen claims for service connection for gout and 
bilateral knee disability.  In its July 2003 decision, the 
Board denied a reopening of the claims for service connection 
for gout and bilateral knee disability.  Service connection 
for a right arm scar was granted in May 2005.  As such, the 
issues of entitlement to service connection for a right arm 
scar and whether new and material evidence had been submitted 
to reopen claims for service connection for gout and 
bilateral knee disability are no longer the subject of 
appellate review.  

The claim for a compensable evaluation for a right arm scar 
is remanded to the RO via the Appeals Management Center in 
Washington, Diagnostic Code and is addressed at the end of 
this decision.  

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Low back disability, to include mechanical low back pain 
and degenerative disease of the lumbar spine, was not 
manifested in service or within one year of service 
discharge, and no competent evidence has been presented 
establishing a nexus between the veteran's active military 
service and his low back disorder.


CONCLUSION OF LAW

Low back disability (degenerative disease of the lumbar 
spine) was not incurred or aggravated in service and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(24), 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in May 2001, July 2004, and September 2004, 
the RO advised the veteran of the essential elements of the 
VCAA.  The veteran was advised that VA would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The RO also requested that the veteran send any 
evidence to VA that might be pertinent to the claim.  The 
veteran was further advised of the evidence necessary to 
grant his claim on appeal.  These letters fully provided 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The April 1998 rating decision, October 1998 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in March 2000, October 2002, December 2002, and May 
2005 collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The October 2002 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The veteran's service medical records are included with the 
claims folder.  VA and non-VA treatment records have also 
been obtained including, but not limited to, Meharry Family 
Practice Center and the Nashville VA Medical Center (VAMC).  
Reports and decisions from the Social Security Administration 
were reviewed.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  The veteran was afforded a VA examination 
in September 2004 for the purpose of determining the nature 
and etiology of his back disability. 

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Indeed, the Board notes that the veteran has not claimed that 
VA has failed to comply with the notice or duty to assist 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Such 
notice was impossible, as the original decision in this 
appeal was issued in April 1998.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in May 2001 was 
not given prior to the first adjudication of the claim (April 
1998), the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the May 2005 SSOC was provided to the 
veteran.

Analysis

The veteran contends that service connection for low back 
disability is warranted.  He asserts that he suffered an 
injury to his back in service and was treated for the same.  
Specifically, the veteran recalls injuring his back when he 
lifted a sack of potatoes.  He maintains that he has 
experienced chronic low back pain since that time.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of degenerative disc 
disease of the lumbar spine.  The veteran was seen in April 
1962 for complains of low back pain.  He stated that he had 
been experiencing low back pain for the past two days.  An 
examination was negative.  There are no other reports of low 
back pain.  On physical examination pending service 
discharge, the veteran's spine was found to be normal.  

Post-service medical records from the Nashville VAMC and 
Meharry Family Practice Center reflect treatment for multiple 
health problems including low back pain and degenerative disc 
disease of the lumbosacral spine.  In this regard, the first 
reference to the veteran having back pain is in a November 
1979 treatment note.  The veteran reported that he had 
stopped medicine for his gout because he felt it was causing 
his back to ache.  He was seen in April 1983 for complaints 
of low back pain for the past several weeks.  X-rays of the 
lumbosacral spine were essentially normal.  However, in a 
March 1995 X-ray report included with records from Meharry 
Family Practice Center, the veteran was found to have 
degenerative disc disease L5-S1.  None of the records 
contained a medical opinion associating the veteran's low 
back disability to his active military service.

Reports of VA examinations conducted in October 1999 and 
September 2004 have been considered.  At his October 1999 
examination, the veteran gave a history of working as a chef 
and carpenter framing houses.  He stated that he hurt his 
back when he was a teenager and again in service.  He stated 
he had been suffering from chronic low back pain since that 
time.  X-rays revealed degenerative disc disease and 
degenerative osteoarthritis of facet joint L5-S1.  The 
diagnosis was degenerative disease at L5-S1.

At his September 2004 VA examination, the veteran provided a 
history of multiple injuries to his low back, which were all 
treated conservatively.  He described injuring his back 
shortly before entering service.  He stated he re-injured his 
back in service, when he attempted to lift a sack of 
potatoes.  In this regard, the examiner observed that the 
veteran's in-service back injury was referenced in his 
service medical records, but that the records also showed 
that the condition resolved without complications.  The 
examiner also noted that there was no evidence of post-
service treatment for back pain until 1979.  Following a 
physical examination, the veteran was diagnosed as having 
mechanical low back pain due to deconditioning and multiple 
past injuries.  The examiner opined that it was "more likely 
than not" that the veteran's back pain was related to his 
activity and injuries outside of his one-and-a-half years of 
military service.  He stated that the veteran's back pain was 
due to his activities as a civilian.  He also noted that the 
veteran's degenerative disc disease was a normal variant of 
the aging process.

There is no evidence showing a diagnosis of degenerative disc 
disease or chronic mechanical low back pain in service.  
There is also no evidence of a diagnosis of the degenerative 
disc disease within one-year of the veteran's service 
discharge.  The veteran must therefore present medical 
evidence that establishes a medical nexus between his current 
low back disability (degenerative disc disease of the 
lumbosacral spine and/or mechanical low back pain) and his 
active service.  Such evidence has not been presented.  
Indeed, a VA examiner specifically indicated that the 
veteran's mechanical low back pain was due to post-service 
activities and injuries, and that his degenerative disc 
disease of the lumbosacral spine was age-related.  The claim 
for service connection for low back disability must be 
denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

In a statement received by the Board in June 2005, the 
veteran, through his representative, expressed 
dissatisfaction with the May 2005 rating action that assigned 
a noncompensable disability evaluation for a right arm scar, 
after granting service connection for the same.  This 
statement could be construed as a notice of disagreement 
(NOD) with the May 2005 rating decision.  Ordinarily, an NOD 
must be filed with the VA office from which the veteran 
received notice of the determination being appealed, unless 
as in this case, the case had been transferred to another VA 
office, in which case the NOD must be filed with the office 
having jurisdiction of the records.  See 38 C.F.R. § 20.300 
(2004).  

Since the appellant filed a timely notice of disagreement 
with respect to the evaluation, the Board's jurisdiction has 
been triggered.  At this point, the issue must be REMANDED, 
per Manlincon v. West, 12 Vet. App. 238 (1999), so that the 
RO can issue a statement of the case on the underlying claim 
itself: entitlement to compensable rating for a right arm 
scar.

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

The RO should readjudicate the issue of 
entitlement to compensable rating for a 
right arm scar.  If the claim remains 
denied, the RO is directed to promulgate 
a statement of the case on this issue and 
to provide the appellant with the 
appropriate notice of appellate rights.  
If the claim is not resolved to the 
appellant's satisfaction, he should be 
provided with a statement of the case and 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if a 
timely substantive appeal is submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


